 



Exhibit 10 (d11)
THIRTEENTH AMENDMENT TO THE
CAPITOL BANCORP LTD.
EMPLOYEE STOCK OWNERSHIP PLAN
     The Capitol Bancorp Ltd. Employee Stock Ownership Plan is hereby amended
effective July 1, 2005 by adding the following participating employer at the end
of the list therein contained:

              Name of   Type of   State of   Date of Employer   Entity  
Organization   Participation
Napa Community Bank
  Banking Corp.   California   July 1, 2005

                  CAPITOL BANCORP LIMITED    
 
           
Dated: December 1, 2005
  By:   /s/ Cristin Reid English    
 
     
 
  Cristin Reid English    
 
        Chief Operating Officer    
 
                NAPA COMMUNITY BANK    
 
           
Dated: December 1, 2005
  By:   /s/ Dennis Pedisich    
 
     
 
  Dennis Pedisich    
 
        President and CEO    

